Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the preliminary amendment filed 9/23/19.  As directed by the amendment, claims 1-44 have been cancelled and claims 45-67 have been added.  As such, claims 45-67 are pending in the instant application.

Information Disclosure Statement
The information disclosure statement filed 9/23/19 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Note: the crossed-through references are not being considered because they were not provided with at least an English language abstract or other type of explanation of relevance.
The information disclosure statement filed 12/23/20 includes references indicated as foreign patent documents; however, these documents do not appear to be foreign patent documents and thus are not being considered.

Specification
The disclosure is objected to because of the following informalities: para. 0001 is objected to for not stating the reference(s) to which priority is being claimed; Examiner suggests amending to set forth the references, with reference numbers and filing dates, to which priority is being claimed.  
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: connector band, tube band.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 47, 54, 55, and 61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially non-rotatable manner" in claim 47 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear as to what qualifies, or does not qualify, as being a substantially non-rotatable manner.
The term "approximately 90 degrees" in claim 54 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear as to what qualifies, or does not qualify, as being approximately 90 degrees.
about 45 degrees to about 180 degrees" in claim 55 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear as to what qualifies, or does not qualify, as about 45 degrees or about 180 degrees.
Claim 61 recites the limitation "the inside curved surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 45-48, 50, 52-53, 57-61, 63-64, and 66-67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edirisuriya et al. (6,953,354) in view of Bath et al. (2011/0023874) and Contant et al. (5,755,578).
Regarding claim 45, Edirisuriya shows a breathing tube assembly (see Fig. 18-28 for example, breathing tube assembly for use with respiratory therapy system as shown in Fig. 2-3 for example) including a breathing tube (403, Fig. 18), and a connector coupled to the breathing tube arranged to non-rotatably connect the breathing tube to an outlet of a flow generator (see Fig. 18-19, connector defined by elements 407 and 401, 407 receives 401 which is molded therein per col. 7 ln. 55-64 for example; outlet 400 in Fig. 20 of flow generator 504 in Fig. 27-28, see col. 8 ln. 57-58 and col. 9 ln. 7-12; connector is non-rotatable relative to the outlet due to the presence of electrical connectors 406 and 426).  Edirisuriya is silent as to the swivel elbow as claimed and the tube being flexible such that it can be guided by a swivel elbow; however Bath teaches a similar type of breathing tube assembly which is flexible (see Bath Fig. 8 and para. 0071) and Contant teaches a similar tube guiding element/connector which includes a swivel elbow having a connector engagement portion including a connector band that engages a circumference of a connector, a tube engagement portion including a tube band that engages a circumference of the tube, and a tube guide portion that extends between the connector engagement portion and the tube engagement portion (see annotated Fig. 4 of Contant below, swivel elbow 8 guides tube 6 and is rotatably connected to connector 17, see col. 3 ln. 40-65 for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Edirisuriya device’s breathing tube to be flexible, as taught by Bath, and to include a swivel elbow, as taught by Contant, in order to provide the ability to adjust the relative positioning of the 

    PNG
    media_image1.png
    1018
    837
    media_image1.png
    Greyscale


Regarding claim 47, the modified Edirisuriya device’s breathing tube has a first end that is coupled to the connector in a substantially non-rotatable manner and a second end that is configured to be attached to a patient interface (see Edirisuriya Fig. 18-19 showing the breathing tube 403 first end which is non-rotatably connected to connector 407 and 401 as the connector is overmolded to the breathing tube first end per col. 7 ln. 55-64, second end not shown in Fig. 18 but shown in Fig. 3 at 26 which is configured to connect to a patient interface per col. 4 ln. 62-65).
Regarding claim 48, the modified Edirisuriya device’s connector band surrounds an entire circumference of the connector (see Contant annotated Fig. 4 above and Fig. 1-3 as well, the swivel elbow 8 surrounds the entire circumference of connector 17).
Regarding claim 50, the modified Edirisuriya device’s tube band surrounds an entire circumference of the breathing tube (see Contant annotated Fig. 4 above and Fig. 1-3 as well, the swivel elbow 8 as applied to the Edirisuriya breathing tube assembly provides that the swivel elbow surrounds the entire circumference of the breathing tube).
Regarding claim 52, the modified Edirisuriya device’s tube guide portion defines a curved surface arranged to guide the tube into a curved orientation such that the tube has an inside curved surface and an outside curved surface (see Contant annotated Fig. 4 above showing the curved surface of the tube guide portion which, as provided to the Edirisuriya system, guides the tube into a curved orientation having inside and outside curved surfaces).

Regarding claim 57, the modified Edirisuriya device’s swivel elbow has a greater resistance to bending than the breathing tube (see Contant Fig. 4 and col. 3 ln. 40-65).
Regarding claim 58, the modified Edirisuriya device’s tube guide portion at least partially surrounds a circumference of the breathing tube (see Contant annotated Fig. 4 above and Figs. 1-3 as well, as applied to the breathing tube assembly of Edirisuriya).
Regarding claim 59, the modified Edirisuriya device’s tube guide portion surrounds half of the circumference of the breathing tube (see Contant annotated Fig. 4 above and Figs. 1-3 as well, as applied to the breathing tube assembly of Edirisuriya).
Regarding claim 60, the modified Edirisuriya device’s tube guide portion is configured to shield the tube by contacting a wall or other object instead of the breathing tube contacting the wall or other object thereby reducing the likelihood of partial or complete occlusion of the tube (see Contant annotated Fig. 4 above and Figs. 1-3 as well, as applied to the breathing tube assembly/respiratory therapy system of Edirisuriya).
Regarding claim 61, the modified Edirisuriya device’s tube guide portion is positioned at least partially adjacent the inside curved surface of the breathing tube such that the tube guide portion is positioned to support at least a portion of the inside curved surface of the breathing tube (see Contant annotated Fig. 4 above, the tube guide portion provided to inside curved surface of the tube as shown).
Regarding claim 63, the modified Edirisuriya device’s connector includes a flange and a shaft extending from the flange and defining a connector internal passage that communicates with an interior passage of the breathing tube (see Edirisuriya annotated Fig. 19 below showing flange, shaft 405, see also Fig. 22-23).


    PNG
    media_image2.png
    726
    775
    media_image2.png
    Greyscale

Regarding claim 64, the modified Edirisuriya device’s connector includes an electrical terminal connected to an electrical circuit integrated into the breathing tube (Edirisuriya Fig. 19, terminal 406, see col. 7 ln. 50 and col. 8 ln. 48-51 and col. 5 ln. 49-59).  The modified Edirisuriya device’s terminal 406 extends from the shaft 405 which extends from the flange (annotated Fig. 19 above) and therefore the terminal extends from the flange as well.  In the event that the modified Edirisuriya device’s electrical terminal is interpreted as to not extend from the flange it would have been obvious to one of ordinary 
Regarding claim 66, the modified Edirisuriya device’s connector is permanently coupled to the breathing tube (see Edirisuriya col. 7 ln. 55-64 which discloses tube 403 and connector 407, 401 being molded together, thus permanently coupled).
Regarding claim 67, the modified Edirisuriya discloses a respiratory therapy system for providing respiratory therapy to a user including a flow generator that generates a flow of breathing gas (see Edirisuriya Fig. 2-3, 5, and 27-28 showing flow generators, see also col. 5 ln. 26-37 for example), and a breathing tube assembly arranged to deliver the flow of breathable gas to a patient interface (see above rejection of claim 45, see also col. 4 ln. 62-65).

Claims 49, 51, and 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edirisuriya, Bath, and Contant as applied to claim 45 above, and further in view of Kagenow (WO 2004/095666).
Regarding claim 49, the modified Edirisuriya device is silent as to the connector band including a slit such that the connector band does not entirely surround the circumference of the connector; however, Kagenow teaches a tube guide element which includes slits such that the connector band does not entirely surround the circumference (see Kagenow Fig. 1-2).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Edirisuriya device’s connector band to include a slit, as taught by Kagenow, in order to reduce the material cost of the device and to allow the tube to be viewed.

Regarding claim 62, the modified Edirisuriya device is silent as to the tube guide portion including one or more openings or windows therein; however, Kagenow teaches a tube guide element that includes one or more openings or windows in the tube guide portion (see Kagenow Fig. 1-2).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Edirisuriya device’s tube guide portion to include one or more openings or windows, as taught by Kagenow, in order to reduce the material cost of the device and to allow the tube to be viewed.

Claims 54-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edirisuriya, Bath, and Contant as applied to claim 45 above, and further in view of Potharaju et al. (2010/0065051).
Regarding claim 54, the modified Edirisuriya device is silent as to the angle being approximately 90 degrees; however, one of ordinary skill in the art would have found the degree of bend to be an obvious matter of design choice.  Furthermore, Potharaju teaches a similar device which includes a swivel elbow which has an angle of approximately 90 degrees (see Potharaju Fig. 5b for example, elbow 25).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Edirisuriya device’s swivel elbow to have an angle of 
Regarding claim 55, the modified Edirisuriya device is silent as to the angle being within a range of about 45 degrees to about 180 degrees; however, one of ordinary skill in the art would have found the degree of bend to be an obvious matter of design choice.  Furthermore, Potharaju teaches a similar device which includes a swivel elbow which has an angle of between about 45 degrees to about 180 degrees (see Potharaju Fig. 5b for example, elbow 25).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Edirisuriya device’s swivel elbow to have an angle of within about 45 degrees and 180 degrees, as taught by Potharaju, in order to provide a desired angle for the breathing tube to extend from the flow generator to the patient.

Claim 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edirisuriya, Bath, and Contant as applied to claim 45 above, and further in view of Paepke et al. (3,897,923).
Regarding claim 65, the modified Edirisuriya device is silent as to the swivel elbow including a tab positioned on an outside of a curve of the swivel elbow; however, Paepke teaches a similar tube guide device which includes a tab positioned on an outside of a curve of the device (see Paepke Fig. 1-2, tab 38).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Edirisuriya device’s elbow to include a tab on the outside curve thereof, as taught by Paepke, in order to provide a gripping surface for the device.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 45-48, 50, 52, 58, 60, and 66-67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 4 of U.S. Patent No. 10,456,547 in view of Edirisuriya. 
Regarding instant claim 45, patent claim 3 includes each structural and functional limitation as claimed (see patent claim 3 which discloses a “portion of the swivel elbow that is coupled to the connector” being the connector engagement portion/band, the “engagement portion” in claim 1 being the engagement portion/band, curved surface therebetween being the tube guide portion, claim 1 also setting forth flexible breathing tube and connector), but is silent as to the connector connecting the breathing tube in a non-rotatable matter to the flow generator; however, Edirisuriya teaches a similar connector which connects a breathing tube to a flow generator in a non-rotatable manner (see Fig. 18-20, connector 401 and 407 connects to flow generator, such as shown in Fig. 27-28, in a non-rotatable manner due to the electrical connectors 406 and 426).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patent claim 3 device to include electrical connectors and thus non-rotatable connection to the flow generator, as taught by Edirisuriya, in order to provide power for a heating wire located within the tube.
Instant claims 46-47 correspond to patent claim 3.  Instant claim 48 corresponds to patent claim 4.  Instant claims 50, 52, 58, 60, and 66-67 correspond to patent claim 3.

Claims 49, 51, and 62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,456,547 in view of Edirisuriya and Kagenow. 
Regarding instant claim 49, the modified patent claim 3 device is silent as to the connector band including a slit such that the connector band does not entirely surround the circumference of the connector; however, Kagenow teaches a tube guide element which includes slits such that the connector band does not entirely surround the circumference (see Kagenow Fig. 1-2).  Thus it would 
Regarding instant claim 51, the modified patent claim 3 device is silent as to the tube band including a slit such that the tube band does not entirely surround the circumference of the breathing tube; however, Kagenow teaches a tube guide element which includes slits such that the tube band does not entirely surround the circumference (see Kagenow Fig. 1-2).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified patent claim 3 device’s tube band to include a slit, as taught by Kagenow, in order to reduce the material cost of the device and to allow the tube to be viewed.
Regarding instant claim 62, the modified patent claim 3 device is silent as to the tube guide portion including one or more openings or windows therein; however, Kagenow teaches a tube guide element that includes one or more openings or windows in the tube guide portion (see Kagenow Fig. 1-2).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified patent claim 3 device’s tube guide portion to include one or more openings or windows, as taught by Kagenow, in order to reduce the material cost of the device and to allow the tube to be viewed.

Claims 63-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,456,547 in view of Edirisuriya and Dimatteo et al. (2015/0136127). 
Regarding instant claim 63, the modified patent claim 3 device is silent as to the connector including a flange and shaft extending therefrom as claimed; however, Dimatteo teaches a similar device with a connector including a flange and shaft extending therefrom (see Dimatteo Fig. 9-14, flange 152, 
Regarding instant claim 64, the modified patent claim 3 device discloses an electrical terminal extending from the flange connected to a circuit in the breathing tube (see Dimatteo Fig. 12, electrical connector 146, see para. 0041-0042).

Claims 45, 53-55, 57, 59, 61, and 65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 7, 8, and 10 of U.S. Patent No. 10,456,547 in view of Edirisuriya and Contant. 
Regarding instant claim 45, the patent claim 1 includes each structural and functional limitation (see patent claim 1 which discloses a breathing tube, connector, and swivel elbow with tube engagement portion/band), but is silent as to the connector connecting the breathing tube in a non-rotatable matter to the flow generator; however, Edirisuriya teaches a similar connector which connects a breathing tube to a flow generator in a non-rotatable manner (see Fig. 18-20, connector 401 and 407 connects to flow generator, such as shown in Fig. 27-28, in a non-rotatable manner due to the electrical connectors 406 and 426).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patent claim 3 device to include electrical connectors and thus non-rotatable connection to the flow generator, as taught by Edirisuriya, in order to provide power for a heating wire located within the tube.  The modified patent claim 3 device is silent as to the connector engagement portion/band; however, Contant teaches a similar device which includes a swivel elbow having a connector engagement portion/band (see Contant annotated Fig. 4 above).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing 
Instant claim 53 corresponds to patent claim 1.  Instant claims 54-55 correspond to patent claim 6.  Instant claim 57 corresponds to patent claim 2.  Instant claim 59 corresponds to patent claim 7.  Instant claim 61 corresponds to patent claim 8.  Instant claim 65 corresponds to patent claim 10.

Allowable Subject Matter
Claim 56 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
When read in light of the limitation of the claimed breathing tube assembly, the prior art does not disclose, either alone or suggest in combination, the limitations set forth in independent claim 45 further including the axes of the connector and tube engagement portions being offset at an angle which is adjustable. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Bordewick et al. (2007/0277825) discloses a humidifier/CPAP system including breathing tubing including a connector to connect to an outlet of a flow generator, Genoa (9,131,815) discloses a tube coupling/protection device, Thurman (4,151,864) discloses an adaptor for a corrugated tube which .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLIN W STUART/Primary Examiner, Art Unit 3785